DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 6, and 13 are amended, claims 18-20 are cancelled, and Claims 21-23 have been added as per the amendment filed on 9/14/2022

Currently Claims 1-17 and 21-23 are pending and prosecuted.


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/422204 and 62/473295, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Provisional Applications 62/422204 and 62/473295 do not disclose or describe the feature of “wherein the black matrix comprises an electrically conductive material and is electrically coupled to a common electrode of the display panel”. As such Claims 13-17 and 21 are awarded the effective filing date of when the PCT was filed, November 17, 2017.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 13, 14, 16, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Patent Publication 2019/0156097, in further view of Chan et al., US Patent Publication 2009/0174630, and in further view of Kim et al., US Patent Publication 2018/0089491, henceforth known as Kim.

Regarding Claim 1, Liu discloses an apparatus for optically capturing images using a display screen (Abstract; a touch panel and a display apparatus that performing fingerprint identification), the apparatus comprising: 
a sensor panel having a sensor substrate and an array of photosensitive pixels on an upper surface of the sensor substrate (Figure 1 and 2; [0023-0026]; a fingerprint identification substrate 2 (sensor panel) comprising a base (sensor substrate) and a plurality of fingerprint identification devices 21 disposed on top of the base. The fingerprint identification devices 21 area arranged in a matrix as seen in Figure 3)); 
a display panel disposed on the upper surface of the sensor substrate, the display panel having a display substrate, a plurality of display pixels on a first surface of the display substrate, and wherein the sensor panel is in contact with a second surface of the display substrate opposing the first surface (Figure 1 and 2; [0023-0026];a OLED array substrate 1 (display panel) is disposed on an upper surface of the fingerprint identification substrate 2. The OLED array substrate comprises of a plurality of pixel units provided on the first base 10 (a plurality of display pixels on a first surface of the display substrate). The fingerprint identification sensor panel is disposed on the bottom surface of the OLED array substrate 1 (wherein the sensor panel is in contact with a second surface of the display substrate opposing the first surface)); and 
a cover sheet on the first surface of the display substrate (Figure 1 and 2; [0023-0026]; [0032]; a opposite substrate 3, as seen in Figures 1 and 2, that is disposed on the top surface of the OLED array substrate 1); 
Liu doesn’t explicitly disclose the display panel having a black matrix on the first surface, wherein the black matrix includes a first quantity of apertures aligned to the display pixels and a second quantity of optical elements, each of the optical elements being located between neighboring ones of the apertures.
Chan et al., US Patent Publication 2009/0174630, discloses an organic light emitting display device, that comprises of a black matrix layer disposed over OLED pixels (display panel having a black matrix on the first surface). The black matrix encloses color filter elements with different colors that area arranged over the OLED (wherein the black matrix includes a first quantity of apertures aligned to the display pixels). An upper substrate 250 is disposed on top of the black matrix as seen in Figure 3 (a cover sheet on the black matrix layer).  The Black Matrix layer is electrically connected to the cathode of the OLED via conductive component 235 (wherein the black matrix layer comprises an electrically conductive material and is electrically coupled to the common electrode of the display panel) (Abstract; Figure 3; [0032-0033]; [0042-0044];)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Liu to further include the teachings of Chan in order to provide the display panel having a black matrix on the first surface, wherein the black matrix comprises an electrically conductive material and is electrically coupled to a common electrode of the display panel. The motivation to combine these analogous arts is to prevent breakage or collapse near the contact position of the cathode in an AM-OLED display device (Chan: [0011];).
However, the combination of Liu and Chan doesn’t explicitly teach wherein the black matrix includes a second quantity of optical elements, each of the optical elements being located between neighboring ones of the apertures.
Kim et al., US Patent Publication 2018/0089491, discloses a black matrix formed of a material having a light shielding property, that includes a plurality of openings or holes (plurality of optical elements), that act as light guide paths to directed light to a fingerprint sensor unit. As seen in Figure 13, the plurality of openings or holes are disposed between neighboring pixels (Figure 13 and 14; [0136-0137]; [0157-0159];). Kim also teaches an embodiment where there is one fingerprint sensor unit FSU is disposed between immediately neighboring pixels PXL, but in a space between the pixels PXL so as not to overlap the pixels PXL (Figure 12; [0131]; [0134];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu and Chan to further include the teachings of Kim in order to provide wherein the black matrix includes a second quantity of optical elements. The motivation to combine these analogous arts is to utilize the teachings of Kim’s black matrix in order to provide a fingerprint sensor unit without using a separate lens (an additional lens) and decrease in resolution due to diffraction of light being prevented (Kim: [0158];).
Therefore, the combination of Liu, Chan, and Kim teaches wherein each of the optical elements being located between neighboring ones of the apertures (Chan: Abstract; Figure 3; [0032-0033]; [0042-0044]; Kim: Figure 12, 13 and 14; [0131]; [0134]; [0136-0137]; [0157-0159]; the black matrix comprises of openings or holes to act as a light guide paths for the plurality of fingerprint identification devices 21, which are also neighboring between the color filter elements for the OLED).


Regarding Claim 2, The combination of Liu, Chan, and Kim teaches wherein the optical elements comprise a pinhole (Kim: Figure 13 and 14; [0136-0137]; [0157-0159]; the opening is considered as a pinhole).

Regarding Claim 3, The combination of Liu, Chan, and Kim teaches wherein the display substrate has a first thickness defined by a separation distance between the first surface and the second surface, the cover sheet has a second thickness, and the pinhole has a lateral dimension (Liu: Figure 1 and 2; [0023-0026]; Kim: Figure 13 and 14; [0136-0137]; [0157-0159]; the OLED array substrate 1 comprising of the first base 10 inherently has a thickness defined by a separation distance between its first and second surface, which is considered as the first thickness. The opposite substrate 3 inherently has a thickness, which is considered to be a second thickness. The opening inherently has a lateral dimension).

Regarding Claim 4, The combination of Liu, Chan, and Kim teaches wherein the first thickness, the second thickness, and the lateral dimension are configured such that an image is formed on the upper surface of the sensor substrate, the image corresponding to at least a portion of an object placed on an outer surface of the cover sheet (Liu: Figure 1 and 2; [0023-0026]; Kim: Figure 13 and 14; [0136-0137]; [0157-0159]; the OLED array substrate 1 and the opposite substrate 3 are arranged such that the fingerprint identification substrate 2 captures reflected light by a finger surface on the opposite substrate 3).

Regarding Claim 6, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein the cover sheet and the display substrate comprises an optically transparent material.
	Kim teaches wherein a display device comprises of a first substrate 110 and a second substrate 120 that can be made of glass ([0138-0140];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim to further utilize Kim’s teachings such that the first base 10 and the opposite substrate 3 are made of glass in order to provide wherein the cover sheet and the display substrate comprises a optically transparent material. The motivation to combine these analogous arts is because Kim teaches examples of materials used for these components (Kim: [0138-0140];)

Regarding Claim 7, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein the cover sheet and the display substrate comprise one of a plastic material and a glass material.
	Kim teaches wherein a display device comprises of a first substrate 110 and a second substrate 120 that can be made of glass ([0138-0140];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim to further utilize Kim’s teachings such that the first base 10 and the opposite substrate 3 are made of glass in order to provide wherein the cover sheet and the display substrate comprise one of a plastic material and a glass material. The motivation to combine these analogous arts is because Kim teaches examples of materials used for these components (Kim: [0138-0140];)

Regarding Claim 9, The combination of Liu, Chan, and Kim teaches wherein the display pixels comprise a self-emitting optical element (Liu: Figure 1 and 2; [0023-0026];a OLED array substrate).

Regarding Claim 13, Liu discloses an apparatus for optically capturing images using a display screen (Abstract; a touch panel and a display apparatus that performing fingerprint identification), the apparatus comprising: 
a sensor panel having a sensor substrate and an array of photosensitive pixels on an upper surface of the sensor substrate (Figure 1 and 2; [0023-0026]; a fingerprint identification substrate 2 (sensor panel) comprising a base (sensor substrate) and a plurality of fingerprint identification devices 21 disposed on top of the base. The fingerprint identification devices 21 area arranged in a matrix as seen in Figure 3));
a display panel disposed on the upper surface of the sensor substrate, the display panel having a display substrate, a plurality of display pixels on a first surface of the display substrate, and a common electrode electrically connected to the display pixels (Figure 1 and 2; [0023-0026];a OLED array substrate 1 (display panel) is disposed on an upper surface of the fingerprint identification substrate 2. The OLED array substrate comprises of a plurality of pixel units provided on the first base 10 (a plurality of display pixels on a first surface of the display substrate). Each of the pixel units comprise of an OLED that inherently comprise of a cathode, as seen in Figures 1 and 2); 
a cover sheet (Figure 1 and 2; [0023-0026]; [0032]; a opposite substrate 3, as seen in Figures 1 and 2, that is disposed on the top surface of the OLED array substrate 1). 
However, Liu doesn’t explicitly disclose a black matrix layer on the first surface of the display panel, the black matrix layer having a plurality of apertures, each being aligned with a respective one of the display pixels to allow light from the display pixels to be emitted therethrough, the black matrix layer further including a plurality of optical elements, each of the optical elements being located between neighboring ones of the apertures; and 
a cover sheet on the black matrix layer; 
wherein the black matrix layer comprises an electrically conductive material and is electrically coupled to the common electrode of the display panel.
Chan et al., US Patent Publication 2009/0174630, discloses an organic light emitting display device, that comprises of a black matrix layer disposed over OLED pixels (display panel having a black matrix on the first surface). The black matrix encloses color filter elements with different colors that area arranged over the OLED (a plurality of apertures, each being aligned with a respective one of the display pixels to allow light from the display pixels to be emitted therethrough). An upper substrate 250 is disposed on top of the black matrix as seen in Figure 3 (a cover sheet on the black matrix layer).  The Black Matrix layer is electrically connected to the cathode of the OLED via conductive component 235 (wherein the black matrix layer comprises an electrically conductive material and is electrically coupled to the common electrode of the display panel) (Abstract; Figure 3; [0032-0033]; [0042-0044];)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Liu to further include the teachings of Chan in order to provide a black matrix layer on the first surface of the display panel, the black matrix layer having a plurality of apertures, each aligned with a respective one of the display pixels to allow light from the display pixels to be emitted therethrough, and a cover sheet on the black matrix layer; wherein the black matrix layer comprises an electrically conductive material and is electrically coupled to the common electrode of the display panel. The motivation to combine these analogous arts is to prevent breakage or collapse near the contact position of the cathode in an AM-OLED display device (Chan: [0011];).
However, the combination of Liu and Chan doesn’t explicitly teach the black matrix layer further including a plurality of optical elements, each of the optical elements being located between neighboring ones of the apertures.
Kim et al., US Patent Publication 2018/0089491, discloses a black matrix formed of a material having a light shielding property, that includes a plurality of openings or holes (plurality of optical elements), that act as light guide paths to directed light to a fingerprint sensor unit. As seen in Figure 13, the plurality of openings or holes are disposed between neighboring pixels (Figure 13 and 14; [0136-0137]; [0157-0159];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu and Chan to further include the teachings of Kim in order to provide the black matrix layer further including a plurality of optical elements, each of the optical elements being located between neighboring ones of the apertures. The motivation to combine these analogous arts is to utilize the teachings of Kim’s black matrix in order to provide a fingerprint sensor unit without using a separate lens (an additional lens) and decrease in resolution due to diffraction of light being prevented (Kim: [0158];).

Regarding Claim 14, The combination of Liu, Chan, and Kim teaches wherein the optical elements comprise a pinhole (Kim: Figure 13 and 14; [0136-0137]; [0157-0159]; the opening is considered as a pinhole).

Regarding Claim 16, The combination of Liu, Chan, and Kim teaches wherein the display pixels comprise a self-emitting optical element (Liu: Figure 1 and 2; [0023-0026]; a OLED array substrate).

Regarding Claim 17, The combination of Liu, Chan, and Kim teaches wherein the self-emitting optical element is an organic light emitting diode (OLED) pixel (Liu: Figure 1 and 2; [0023-0026]; a OLED array substrate).

Regarding Claim 21, The combination of Liu, Chan, and Kim teaches wherein the black matrix comprises an electrically conductive material and is electrically coupled to a common electrode of the display panel (Chan: Abstract; Figure 3; [0032-0033]; [0042-0044]; the Black Matrix layer is electrically connected to the cathode of the OLED via conductive component 235)

Regarding Claim 22, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein the second quantity is less than the first quantity.
	However, Kim teaches an embodiment where there is one fingerprint sensor unit FSU is disposed between immediately neighboring pixels PXL, but in a space between the pixels PXL so as not to overlap the pixels PXL (Figure 12; [0131]; [0134];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim to further include the teachings of Kim such that there are less openings or holes that correspond to the fingerprint identification devices as compared to the color filters that correspond to the pixels units in order to provide wherein the second quantity is less than the first quantity. The motivation to combine these analogous arts is because Kim teaches the number or resolution of fingerprint sensor units FSU provided in the fingerprint sensor area 11a may be configured and/or optimized in particular embodiments (Kim: [0131];).

Regarding Claim 23, The combination of Liu, Chan, and Kim teaches wherein the optical elements has a quantity less than that of the apertures.
However, Kim teaches an embodiment where there is one fingerprint sensor unit FSU is disposed between immediately neighboring pixels PXL, but in a space between the pixels PXL so as not to overlap the pixels PXL (Figure 12; [0131]; [0134];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim to further include the teachings of Kim such that there are less openings or holes that correspond to the fingerprint identification devices as compared to the color filters that correspond to the pixels units in order to provide wherein the optical elements has a quantity less than that of the apertures. The motivation to combine these analogous arts is because Kim teaches the number or resolution of fingerprint sensor units FSU provided in the fingerprint sensor area 11a may be configured and/or optimized in particular embodiments (Kim: [0131];).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Patent Publication 2019/0156097, in further view of Chan et al., US Patent Publication 2009/0174630, in further view of Kim et al., US Patent Publication 2018/0089491, henceforth known as Kim, in further view of Pance, US Patent Publication 2015/0070276.


Regarding Claim 5, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein side surfaces of the sensor panel, the display panel, and the cover sheet are covered with an opaque material so as to prevent light from entering into the sensor panel from the side surfaces.
	However, Pance, US Patent Publication 2015/0070276, teaches an electronic device includes a housing or enclosure that has an opaque frame which surrounds the display. The electronic components are arranged behind the opaque frame, such that the electronic components are not visible by a user viewing the display ([0007];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim to further include the teachings of Pance in order to provide wherein side surfaces of the sensor panel, the display panel, and the cover sheet are covered with an opaque material so as to prevent light from entering into the sensor panel from the side surfaces. The motivation the combine these analogues arts is because Pance teaches providing a housing that surrounds the display with electronic components inside that are not visible by a user viewing the display (Pance: [0007];).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Patent Publication 2019/0156097, in further view of Chan et al., US Patent Publication 2009/0174630, in further view of Kim et al., US Patent Publication 2018/0089491, henceforth known as Kim, in further view of Hong et al., US Patent Publication 2017/0193277, henceforth known as Hong.

Regarding Claim 8, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein the photosensitive pixels are configured to have a sensor resolution that is greater than or equal to 500 ppi.
	Hong et al., US Patent Publication 2017/0193277, teaches wherein a fingerprint sensor having a high resolution of, for example, 500ppi or more is required for use in biological authentication (Hong: [0007];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim to further include the teachings of Hong in order to provide wherein the photosensitive pixels are configured to have a sensor resolution that is greater than or equal to 500 ppi.
	
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Patent Publication 2019/0156097, in further view of Chan et al., US Patent Publication 2009/0174630, in further view of Kim et al., US Patent Publication 2018/0089491, henceforth known as Kim, in further view of Zhang et al., US Patent Publication 2020/0127066, henceforth known as Zhang.


Regarding Claim 10, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein the optical elements comprise a microlens.
	Zhang et al., US Patent Publication 2020/0127066, teaches the use of a microlens 74 disposed over a light-transmitting pinhole 721, for an imaging pixel 71 used for optical fingerprint acquisition (Figure 18; [0004]; [0078];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim, to further include the teachings of Zhang in order to provide wherein the optical elements comprise a microlens. The motivation to combine these arts is that because Zhang teaches the use of a microlens over a light-transmitting pinhole that is used to direct light towards an imaging pixel 71 (Zhang: [0078];).

Regarding Claim 15, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein the optical elements comprise a microlens.
	Zhang et al., US Patent Publication 2020/0127066, teaches the use of a microlens 74 disposed over a light-transmitting pinhole 721, for an imaging pixel 71 used for optical fingerprint acquisition (Figure 18; [0004]; [0078];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim, to further include the teachings of Zhang in order to provide wherein the optical elements comprise a microlens. The motivation to combine these arts is that because Zhang teaches the use of a microlens over a light-transmitting pinhole that is used to direct light towards an imaging pixel 71 (Zhang: [0078];).


Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Patent Publication 2019/0156097, in further view of Chan et al., US Patent Publication 2009/0174630, in further view of Kim et al., US Patent Publication 2018/0089491, henceforth known as Kim, in further view of Bae et al., US Patent Publication 2016/0266695, henceforth known as Bae.


Regarding Claim 10, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein the optical elements comprise a microlens.
	Bae et al., US Patent Publication 2016/0266695, discloses that an alternative to using a light guide is to use a microlens formed portion corresponding to the optical sensor. Where the microlens is formed in a portion of the black matrix ([0016]; [0020]; [0108];)
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim, to further include the teachings of Bae in order to provide wherein the optical elements comprise a microlens. The motivation to combine these arts is that because Bae teaches an alternative to use a light guide is to use micro lenses (Bae: [0108];).


Regarding Claim 11, The combination of Liu, Chan, and Kim doesn’t explicitly teach a method for optically capturing images using the apparatus of claim 1, the method comprising: 
placing the object on an outer surface of the cover sheet; 
driving regions of the photosensitive pixels to capture images formed on the upper surface of the sensor panel through the optical elements; and 
combining the captured images to form a full image representing an entire outer surface of protective sheet.
Bae et al., US Patent Publication 2016/0266695, disclose a fingerprint-sensing display capable of sensing a fingerprint on a display screen (placing the object on an outer surface of the cover sheet), by having light sources turned on and scanned line by line to sense partial images (driving regions of the photosensitive pixels to capture images formed on the upper surface of the sensor panel through the optical elements), which are then combined to formed a full image (combining the captured images to form a full image representing an entire outer surface of protective sheet) (Abstract; Figure 30(a) and 30(b); [0174-0178];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the calimed invention, to modify the combinational disclosure of Liu, Chan, and Kim to further include the teachings of Bae in order to provide teach a method for optically capturing images using the apparatus of claim 1, the method comprising: placing the object on an outer surface of the cover sheet; driving regions of the photosensitive pixels to capture images formed on the upper surface of the sensor panel through the optical elements; and combining the captured images to form a full image representing an entire outer surface of protective sheet. The motivation to combine these analogous art is to provide obtain a final full image of a fingerprint by sensing partial images to scan a subject (Bae: Abstract; Figure 30(a) and 30(b); [0174-0178];).

Regarding Claim 12, The combination of Liu, Chan, Kim, and Bae teaches wherein each of the regions comprises an array of photosensitive pixels subject (Bae: Abstract; Figure 30(a) and 30(b); [0174-0178]; scanning row by row and column by column. Each of these rows and columns are a region, that comprises of an array of sensors)..

Regarding Claim 15, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein the optical elements comprise a microlens.
	Bae et al., US Patent Publication 2016/0266695, discloses that an alternative to using a light guide is to use a microlens formed portion corresponding to the optical sensor. Where the microlens is formed in a portion of the black matrix ([0016]; [0020]; [0108];)
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim, to further include the teachings of Bae in order to provide wherein the optical elements comprise a microlens. The motivation to combine these arts is that because Bae teaches an alternative to use a light guide is to use micro lenses (Bae: [0108];).

Response to Arguments

Applicant’s arguments with respect to claims 1-12 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.

With regards to applicants remarks towards the 103 rejection of Claims 1 and 13, that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, one of ordinary skill in the art would have recognized the teachings of Kim, which describes the use of a black matrix with openings or holes, that are disposed between neighboring pixels, that act as a light guide paths to direct light to a fingerprint sensor unit (Figure 12, 13 and 14; [0131]; [0134]; [0136-0137]; [0157-0159];) as applicable to the combination disclosure of Liu and Chan which teachings the use of a black matrix that is disposed over a OLED that comprises of color filter elements that correspond to pixel elements in order to provide the black matrix layer further including a plurality of optical elements, each of the optical elements being located between neighboring ones of the apertures, as stated in the rejection above for Claims 1 and 13.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699